EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see filed 2022.01.11, with respect to the drawing objection have been reviewed.
The issue is that the figures do not show the subject matter of claim 12.  Specifically the figure do not show sealing ring (9) arranged on the carrier sleeve (8) forming the sealing bushing (1). (emphasis added).  The closest figure is Fig. 11 which does not show the sealing bushing (1) in conjunction with the other elements recited in claim 12. Claim 14 is objected to as depending from claim 12.

    PNG
    media_image1.png
    406
    605
    media_image1.png
    Greyscale


	An examiner’s amendment was proposed and accepted which renders the drawing objection moot.   The drawing objection is withdrawn.


Drawings
The 2021.09.80 drawing are accepted.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


	The application has been amended as follows: 



Authorization for this examiner’s amendment was given in an interview with Paola Abi-Nader on 2022.03.02.


Allowable Subject Matter
Claims 1-5, 7-8, 12, 14 and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-5, 7-8, 12, 14 and 17-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest prior art of record is US 4389052 A to Shimizu et al., hereinafter Shimizu, and US 2016/0348721 A1 to Futae et al., hereinafter Futae.
Regarding independent claim 1, Shimizu discloses a rotor for a turbocharger, wherein the rotor has a rotor shaft, a carrier sleeve, an oil diverting ring and a bearing collar, and wherein the oil diverting ring is arranged on the carrier sleeve and is spaced apart from the rotor shaft in a radial direction thereof. 
Regarding claim 1, Futae discloses a rotor for a turbocharger, wherein the rotor has a rotor shaft, a carrier sleeve, an oil diverting ring and a bearing collar, and wherein the oil diverting ring is arranged on the carrier sleeve and is spaced apart from the rotor shaft in a radial direction thereof.
	Regarding independent claim 1 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:

the oil diverting ring, as a separate component, is arranged adjacent to the sealing bushing in an axial direction on the carrier sleeve and is spaced apart from the rotor shaft in a radial direction thereof, wherein the bearing collar, as a separate component, is arranged on the carrier sleeve spaced apart from the oil diverting ring such that an axial bearing is located in between the bearing collar and the oil diverting ring.

Claims 2-5, 7-8, 12, 14 and 17-20 depend from claim 1 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/2/2022